i%        / -                    i      O    I                                                                   FILED IN
SS D ft rr! UGtOiJ IC d                                                                                         ,ST court of appeals
Ro zhnroJ 22 nns r^_                                                                                                   ho***™*
                             ^                                                                                         apr -8 Z015
Flpr'fl S                           , 2-OjsS                                                                    cHBis^y                PRINE


                                                                                                               CLERK

f. hri'sfophgr R. Pr/;jg ; CJgric
Fi'r34 Court o-f App£ftk_
20/ F&ukiI/J Sfrggt


RE:               F\r+uro IDg/p Pled//Jft
                Cr»us£ Wu-onbdr; oi-U-OOZSliC^
                  Ol-^b-OOlbO-Cft                                       Ol-%-00 Zkl-Cft.

Dcflr DD.r. Pnu£_;
      tTlu ptjrpa3£ fu cxjrrtikjo i$ to rgcpgsi- •ffnW Ly/OLJ
iajcai&nd to "T Q. C, o, thei OpLA/10/\7 re KJ d £ r Lrd / Kj_
CRUSe A/OS, ^.Hlr7J2J^|/^Hllll.3/_cI.^T5yjL. XAJ_3aiLd
OOxAJioAL -fhi-s C-OLT+ r£-forn~>ed the Tr/fYlJ^Qpri.3-
judcjno<rM-fr TO d^leig th£ R-f-fn-mRTiVs •fj'udi'K/^ Q
  B_de_Rd1u_jLug_aftQjy.t J tried -to get P> copu o-fth£_
 judqmeuf-Fronp th£ d^stnct oierk hu-f -the triftl court
 fjj-forrngd ni£ -flint tlngu d/d/o't hftV£ A copq o-P thio,
.0 pi iJ iOM, Sc£ ft ft6 ch ad.
          hftvs. p> cop^ o-f this opi/j<sOM buf TcO. C. cJ. oj><
 M0+ hO/JOr_B^COp<-j com", Ma -From n^j [jjmA-f£ . I-f
has -ro r.nniH -From the courts.

SikiCE thnf d^Lj _LV£ b££/J fruiklcj fLO_^Lii X D.C-lJ.
±Q deleft fha dendJu mi-Apou -fludikin trom mu
_i— .y-v    *-1   — I ,~   i, ,—"    .-4- I—* *~       »— 1 — .« .- I   ,   i .— r/N /"V V» .   S   _L   •   I ^-1 i   i   r „   d— —,—* ,r\^\   .y-.*—. ,   i



records. "fhr. o/olu_LQ£u_fo_deiejfe J"J" IA "For uou T(l
kioti-Pu thirrr> -fhnt th& n-f-Prrmnti\/t5 -fiKicllucj (jjns
indeed delef^d.
                            CHRIS DANIEL                                                    &
            14ARRlS£0UN                                                           CIERK


February 10,2014


Arturo Medina
#743972
59 Darrington Rd
Rosharon, Texas 77583


Re:    YourRequest Received: 01/21/2014
       Reference Name: Arturo Medina
       Cause Number: 9427213,9427214, & 9427947


Dear Arturo Medina,

Certified copies of the Criminal document(s) in the above referenced cause number(s) are
enclosed.

£3 Other: Judgement/Sentence, Second Request for Hearing,Respbnse to 2nd request for hearing,
Motion for NUNC PRO TUNC & Mandate, Docket sheet. There was not a reformed judgment
in your file. You may have to contact First Court of Appeals about getting a reformed
judgement. @ 301 Fannin, Houston, Texas 77002-2066.




                                            Sincerely,


                                            Chris Daniel, District Clerk
                                            Harris County, Texas




                                            vy-M             A   &
                                                                 Ja
                                                Mary S/pJmtoja, Deputy gjjstrict Clerk
Enclosure



            201 CAROLINE • P.O. BOX 4651«HOUSTON, TEXAS •77210-4651 • (713) 755-7300
                                  www.hcdistrictclerk.com
                              TOtn O                   \



                               ? T ^ i
                              -.u--   /-.         rs



                               K
                               -4



                               B


-J
•j
o
o
W
M
O

s
IS



                   2 j.
     4- Tl
     C        2?
                   •+ $                     l-


                   o    D
                   c
                   "\   Pi
                                            s
                                            "ft
     4        (X? °     T-,                 31
                                            \i


     si
         to
         o             ^ pi